122 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronnie N. FOUSHEE, Plaintiff-Appellant,v.NORTHROP GRUMMAN CORPORATION, Defendant-Appellee.
No. 96-56222.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided August 29, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-95-02979-CBM;  Consuelo B. Marshall, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Ronnie N. Foushee appeals pro se the district court's summary judgment for Northrop Grumman Company ("Northrop") in his action, alleging discrimination on the basis of race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. and wrongful termination under state law.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Foushee contends for the first time on appeal that the district court erred by granting summary judgment for Northrop because he did not obtain discovery from Northrop.  A review of the record, however, indicates that Foushee neither filed a motion to compel discovery nor requested a continuance under Fed.R.Civ.P. 56(f).  See Avila v. Traveler's Ins. Co., 651 F.2d 658, 660 (9th Cir.1981) (stating that "[a] contention by an opposing party that he had insufficient time in which to present specific facts in opposition to the motion normally cannot be successfully raised for the first time on appeal").  Because Foushee failed to raise this issue before the district court, we will not address it for the first time on appeal.  Cf. Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992).  Foushee assigns no other error to the district court's judgment.  Accordingly, we affirm the district court's summary judgment for Northrop.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3